i          i        i                                                                      i       i       i




                                  MEMORANDUM OPINION


                                          No. 04-09-00252-CR

                                        IN RE Robert CRUMPS

                                    Original Mandamus Proceeding1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: May 20, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           On May 1, 2009, relator Robert Crumps filed a petition for writ of mandamus, complaining

of the trial court’s failure to rule on his pro se pretrial petition for writ of habeas corpus and motion

for speedy trial filed in the trial court. However, counsel has been appointed to represent relator in

the criminal proceeding pending in the trial court for which he is currently confined. A criminal

defendant is not entitled to hybrid representation. See Robinson v. State, 240 S.W.3d 919, 922 (Tex.

Crim. App. 2007); Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). A trial court has

no legal duty to rule on pro se motions or petitions filed with regard to a criminal proceeding in




         … This proceeding arises out of Cause No. 2009-CR-1242, styled State v. Robert Crumps, pending in the
           1

144th Judicial District Court, Bexar County, Texas, the Honorable Catherine Torres-Stahl presiding.
                                                                                          04-09-00252-CR

which the defendant is represented by counsel. See Robinson, 240 S.W.3d at 922. Consequently,

the trial court did not abuse its discretion by declining to rule on relator’s motion for speedy trial and

his pro se petition for writ of habeas corpus that relates directly to his confinement based on the

criminal proceeding pending in the trial court. Therefore, we conclude that relator has not shown

himself entitled to mandamus relief. Accordingly, the petition is denied. TEX . R. APP . P. 52.8(a).

        Additionally, relator filed an Application for Leave to File Petition for Writ of Mandamus.

No leave is required to file a petition for a writ of mandamus in this court. TEX . R. APP . P. 52.

Therefore, relator’s motion for leave to file is DENIED as moot.

                                                                         PER CURIAM

DO NOT PUBLISH




                                                   -2-